DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-13 and 15-16 are pending. Claims 1, 9 and 10 are currently amended. Claims 2, 4 and 14 are cancelled. Claims 3, 5-8, 11-13 and 15 were previously presented. Claim 16 is new.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-13 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN202948040U; Translation attached), and further in view of Shuey (US 20150247900 A1) and Tian (EP0814555A1; Translation attached).
Regarding claim 1, Wang teaches a system (i.e. fault monitoring and protection) (figs.1 and 8) comprising an electricity meter (e.g. block comprising CPU 12) (fig.1 and 8) and a circuit breaker (i.e. low-voltage circuit breaker 7) (figs.1 and 8), separate from and in communication with the electricity meter (implicit, as seen in figs.1 and 8), for including in a line (i.e. L and N) (fig.8) connecting an electricity distribution network (e.g. end of L and N connected to ~220V) (fig.8) to an electrical installation (e.g. end of L and N connected opposite to ~220V) (fig.8), the electricity meter comprising: a primary processor component (i.e. CPU 12) (fig.1) arranged to acquire a primary power supply parameter (e.g. parameter from concentrator 17) (fig.1) relating to supplying power to the electrical installation ([0079], concentrator 17 … can simultaneously realize electric energy meter and data exchange with electric information collecting main station), and, on the basis of the primary power supply parameter ([0020], a step of the intelligent electric energy meter perform bidirectional communication with the remote main station system … receiving the management of the remote main station system), to produce a primary command ([0025], protecting tripping command) for controlling opening or closing of the line ([0025], CPU sends out protecting tripping command to the low-voltage circuit breaker); a primary transceiver (e.g. trip output interface 5, low-pressure state collecting interface 6, communication interface 8 and communication module 9) (fig.1) arranged to transmit the primary command (implicit, as seen in fig.1); the circuit breaker comprising: a cut-off member (e.g. switch as seen in 7) (fig.8) for cutting off the line (implicit, as seen in fig.8); a relay ([0086], tripping output interface further comprises a protective control switch and the tripping relay) arranged to open or to close the cut-off member ([0086], for setting fault protection trip function); a secondary receiver (implicit, that a receiver is present when 5 communicates with 7 along the direction of the arrow) (fig.1) arranged to receive the primary command ([0086], auxiliary contact of circuit breaker 71 access state quantity collection input terminal of the intelligent electric energy meter); a secondary processor component (implicit, a processor is required in the circuit breaker to analyze signal obtained from electricity meter) arranged to acquire the primary command (implicit, as seen in fig.1) and to control the relay so as to open or close the cut-off member as a function of the primary command ([0086], tripping output interface further comprises a protective control switch and the tripping relay … for setting fault protection trip function), wherein the primary power supply parameter comprises a management of the remote main station ([0020], a step of the intelligent electric energy meter perform bidirectional communication with the remote main station system … receiving the management of the remote main station system) produced by equipment external to the system (e.g. produced by concentrator 17 which is external to meter and circuit breaker) (fig.1) and received by the primary processor component of the electricity meter via the primary transceiver (implicit, as seen in fig.1).
Wang does not teach, a management of the remote main station is an opening request or a closing request produced by equipment external to the system. Wang also does not teach that the relay is bistable relay.
Shuey teaches in a similar field of endeavor of metering disconnection switches, an opening request or a closing request produced by equipment external to the system ([0040], In an embodiment in which a meter 100 is equipped with a communications module 120, the utility can also send a command to the microprocessor to activate the disconnect switch 104 to connect or disconnect the supply of electrical energy to a subscriber location from a remote location (e.g., from a master station)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the opening request or closing request produced by equipment external to the system in Wang, as taught by Shuey, as it provides the advantage of connect/disconnect service to a subscriber location without the need to send a human to the site, which leads to cost savings.
Wang and Shuey do not teach, the relay is bistable relay.
Tian teaches in a similar field of endeavor of interrupting flow of current, a circuit breaker (i.e. differential protection device) (fig.4) comprising, a bistable relay (i.e. control relay 14) (fig.4) (page 3, The relay 14 is preferably of the bistable type) arranged to open or to close a cut-off member (i.e. contacts 2) (fig.4) (page 4, When the relay 14 controls the contacts 2, the opening and closing takes place automatically).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bistable relay to open or close the cut-off member of circuit breaker in Wang and Shuey, as taught by Tian, as it provides the advantage of lower consumption of electrical energy.
Regarding claim 3, Wang, Shuey and Tian teach the system according to claim 1, wherein the primary power supply parameter further comprises a measurement of primary phase current (Wang, i.e. current sampling circuit 3) (fig.1) (Wang, i.e. zero sequence current transformer 19) (fig.8), as taken by the electricity meter (implicit, as seen in figs. 1 and 8).
Regarding claim 5, Wang, Shuey and Tian teach the system according to claim 1, wherein the primary transceiver is a powerline carrier transceiver (Wang, [0041], trip output interface 5 electrically connected to the low-voltage circuit breaker 7) (implicit that it is a powerline carrier transceiver) and the secondary receiver is a powerline carrier receiver (Wang, [0041], trip output interface 5 electrically connected to the low-voltage circuit breaker 7) (implicit that it is a powerline carrier receiver).  
Regarding claim 7, Wang, Shuey and Tian teach the system according to claim 1, wherein the circuit breaker includes a secondary voltage sensor (Shuey, i.e. load-side voltage sensor 110) (fig.3) arranged to measure a downstream voltage downstream from the cut-off member (Shuey, [0023], the load-side voltage sensor 110 may provide a voltage signal that is indicative of load-side voltage).
Regarding claim 8, Wang, Shuey and Tian teach the system according to claim 1, including means for pairing the electricity meter and the circuit breaker (Wang, implicit, as seen in figs. 1 and 8).
Regarding claim 9, it is rejected for the same reasons as stated in claim 1.
Regarding claim 10, it is rejected for the same reasons as stated in claim 1.
Regarding claim 11, Wang, Shuey and Tian teach the circuit breaker according to claim 10, wherein the secondary processor component (Tian, i.e. processing unit 12) (fig.4) is also arranged to acquire a secondary power supply parameter (Tian, page 2, monitoring the supply voltage) relating to supplying power to the electrical installation (Tian, implicit, as seen in fig.4), and, on the basis of the secondary power supply parameter (Tian, page 2, control relay connected to the monitoring device for depending on the supply voltage, control the opening or closing of contacts on the main circuit), to produce a secondary command (Tian, page 4, processing unit 12 triggers the opening of the first main contacts 2 if an electrical fault is detected) for causing the line to be opened or closed (Tian, implicit), and to control the bistable relay in such a manner as to open or close the cut-off member as a function of the secondary command (Tian, page 4, trigger relay 7 controlled by the processing unit 12 … lock the automatic closing by the control relay 14 when an opening of the contacts 2 has been caused by the relay trigger).
Regarding claim 12, the method is rejected for the same reasons as stated in claim 11.
Regarding claim 13, the method is rejected for the same reason as stated in claim 7. Wang, Shuey and Tian further teach that if the absolute value of the downstream voltage (Shuey, [0024], receives the voltage signals from the load-side voltage sensor 110 indicative of load-side voltage … determines therefrom whether an abnormal condition exists) is greater than a predetermined voltage threshold (Shuey, [0026], If load-side voltage is detected when the switch is in the open position, it is best to prevent the switch from being closed and causing damage or potential fire) (Shuey, [0033], In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch is in the closed position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is a load-side voltage, then the microprocessor determines that an abnormal condition exists).
Regarding claim 15, Wang, Shuey and Tian teach the monitoring method according to claim 12. Wang and Tian further teach a computer-readable storage medium (Wang, i.e. data memory 10) (fig.1) storing  a computer program (Wang, [0024], the central processing unit CPU of the data and comparing it with the corresponding protection setting value or the alarm setting) (implicit that there is a computer program to perform the comparison) including instructions for enabling the processor component of the circuit breaker (Wang, [0025], when beyond or below the setting range, starting the corresponding fault protection and alarming sub programme … tripping command to the low-voltage circuit breaker trip action).
Regarding claim 16, it is rejected for the same reasons as stated in claim 11.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN202948040U; Translation attached), Shuey (US 20150247900 A1) and Tian (EP0814555A1; Translation attached), and further in view of Park (US20130039229A1).
Regarding claim 6, Wang, Shuey and Tian teach the system according to claim 5.
Wang, Shuey and Tian do not explicitly teach the system wherein the primary transceiver is a two-band transceiver and the secondary receiver is a single-band receiver.
Park teaches a system (i.e. mobile handset 167) (fig.11) wherein a transceiver (i.e. transceiver unit 235) (fig.11) is a two-band transceiver ([0059], transceiver unit 235 may either include band-specific transmitters/receivers (like transmitters 190-191 and receivers 193-194 in FIG. 9)) and a receiver (i.e. receiver 223) (fig.10) is a single-band receiver ([0059], or a wideband transmitter/receiver pair (e.g., transmitter 222 and receiver 223 in FIG. 10)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver of Wang, Shuey and Tian to have optionally included two-band transceiver, as taught by Park, to provide the advantage of using two different frequency signals; One for powerline carrier signals and the other for primary current and primary voltage signals. It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the receiver of Wang and Tian to be single-band, as taught by Park, to additionally provide the means for receiving primary current and primary voltage signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/             Examiner, Art Unit 2839                                                                                                                                                                                           	10/17/2022






	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839